Title: To George Washington from Gouverneur Morris, 29 October 1793
From: Morris, Gouverneur
To: Washington, George


          
            Paris 29. October 1793
          
          I take the liberty of introducing to the acquaintance of General Washington a person
            highly deserving of his Notice: Monsieur de Volney who will have the Honor to deliver
            this letter goes out to acquire in America an Addition to his Stock of knowledge. His Conversation equally pleasing and instructive will I
            trust agreably relax some of your careful Hours. I am happy in the opportunity he gives
            me of presenting him and of assuring you of my Esteem and respect.
        